UNITED STATES DISTRICT COURT                                          For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                                               FILED
-------------------------------------------------------------X                             CLERK
LORENA VELASQUEZ, et al.,                                                        3/13/2020 4:19 pm
                                                                                U.S. DISTRICT COURT
                                   Plaintiff,                              EASTERN DISTRICT OF NEW YORK
                                                                      ORDER     LONG ISLAND OFFICE
                 -against-                                            19-CV-5368(JMA)(AKT)

SUFFOLK POLICE, et al.,

                                    Defendants.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        By Order dated January 13, 2020, the Court dismissed the amended complaint (ECF No.

1) filed by pro se plaintiff Lorena Velasquez (“Plaintiff”), and granted her a final opportunity to

file a proper amended complaint in accordance with the guidance set forth in the January 13, 2020

Order, the Court’s December 11, 2019 Order, and the Court’s instruction packet for pro se

litigants entitled “How to Amend Your Complaint.” On January 16, 2020, Plaintiff filed an

amended complaint and on January 17, 2020 Plaintiff filed a letter that the Court liberally

construes as a motion to reassign this case to another district judge. (See ECF Nos. 13, 14.)

        Because the January 16, 2020 Amended Complaint does not cure any of the deficiencies

noted in the December 11, 2019 Order, it is dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons set forth in that Order.1 Given the dismissal of the


1
  It is well-established that a non-lawyer parent may not bring civil rights claims on behalf of
minor children in federal court. See Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d
59, 61 (2d Cir. 1990) (a non-attorney parent must be represented by counsel in bringing an action
on behalf of his or her child in federal court). The Court has considered whether the appointment
of counsel is warranted under the circumstances presented here. Because there is no right to
counsel in a civil case, together with the fact that the amended complaint does not allege a plausible
claim, the Court declines to appoint counsel for Plaintiff’s children. Accordingly, any claims
asserted on behalf of J.V. and M.V. are dismissed without prejudice. See Mills v. Fischer, 09-
CV-966A, 2010 WL 364457, at *2 (W.D.N.Y. Feb. 1, 2010) (denying appointment of counsel for
pro se minor in Section 1983 suit where the claims raised in the complaint were “not likely to be
of substance”); --
                 see ---
                     also -----------
                           Schoon v. Berlin, 07-CV-2900, 2011 WL 1085274, at *2 (S.D.N.Y. Mar.

                                                        1
January 16, 2020 Amended Complaint, Plaintiff’s motion to reassign this case to another district

judge is denied as moot.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that -in -
                                                                         forma   pauperis status for
                                                                           - - - ------

the purpose of an appeal from this Order would not be taken in good faith and therefore in

forma pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at her

last known address and to mark this case closed.




SO ORDERED.


Dated:     March 13, 2020
           Central Islip, New York
                                                          /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




23, 2011) (denying appointment of counsel and dismissing all claims brought on behalf of child
without prejudice where the complaint had “provide[d] insufficient indicia that the claims [we]re
likely to be meritorious”).

                                                   2
